THE THIRTEENTH COURT OF APPEALS

                                   13-16-00563-CR


                                Ezra Wallace Johnson
                                          v.
                                 The State of Texas


                                  On appeal from the
                 County Court at Law No 3 of Cameron County, Texas
                          Trial Cause No. 16-CCR-00266


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be DISMISSED. The Court orders the appeal

DISMISSED in accordance with its opinion.

      We further order this decision certified below for observance.

August 3, 2017